DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-10, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhari (US 2016/0322167) in view of Temkin et al. ("Structural and optical properties of amorphous GexSn1-x alloys").
Regarding claims 1-3, 8, and 22, Chaudhari discloses a perovskite material having the formula CsGeSnI3 (claim 10 of Chaudhari).
	While Chaudhari does disclose the Ge or GeSn is introduced and an entirely new bandgap is introduced ([0038] L21-22), that some Sn left in the Ge film will in fact likely improve the perovskite layer ([0037] L11), wherein said Ge or GeSn in said perovskite layer changes the bandgap (claim 12 of Chaudhari), and the molar ratios need to be determined through experimentation ([0037] L32-33); Chaudhari does not explicitly disclose Sn0.5 and Ge0.5.
	Temkin discloses GexSn1-x in the range x ≥ 0.5 and further discloses the average and the minimum optical gaps decrease with increasing Sn content, with the latter extrapolating to 0 at x approximately equal to zero (abstract).
xSn1-x where x ≥ 0.5, as disclosed by Temkin, because as taught by Temkin, the value for x affects the optical properties of the compound (Temkin - abstract L3; claims 12 of Chaudhari; Chaudhari [0038] L21-22).  Based on the teachings of Temkin, one of ordinary skill would have found it obvious to adjust x in GexSn1-x of modified Chaudhari in order to achieve the desired optical properties (band gap).  It has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
	Regarding claim 9, modified Chaudhari discloses all the claim limitations as set forth above.  Chaudhari further discloses wherein X is bromide ([0038] L8-9).
	Regarding claim 10, modified Chaudhari discloses all the claim limitations as set forth above.  Chaudhari further discloses a photovoltaic cell comprising a substrate (abstract L2-3), a blocking layer (textured oxide buffer layer – abstract L3), an optical absorption material comprising the perovskite material (abstract L5-6), a hole-transporting material ([0029] L24), and an electrode ([0030] L7-9).
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhari (US 2016/0322167) in view of Temkin et al. ("Structural and optical properties of amorphous GexSn1-x alloys") as applied to claim 1 above, in view of Perez (WO 2016/198897).
Regarding claim 4, modified Chaudhari discloses all the claim limitations as set 
forth above.
Modified Chaudhari does not explicitly disclose wherein A is rubidium.
Perez discloses a perovskite material and further discloses A may comprise Rb+ (page 7, lines 11-14).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use rubidium, as disclosed by Perez, in the perovskite material of modified Chaudhari, because the substitution amounts to the use of a functionally equivalent material in place of another and one of ordinary skill would have a reasonable expectation of success when using one material in place of the other based on the disclosure of Perez (page 7, lines 11-14).
	Regarding claim 5, modified Chaudhari discloses all the claim limitations as set forth above.  Modified Chaudhari further discloses wherein X is iodide (claim 10 of Chaudhari).
	Regarding claim 6, modified Chaudhari discloses all the claim limitations as set forth above.  
	Modified Chaudhari does not explicitly disclose wherein A is methylammonium.
Perez discloses a perovskite material and further discloses A may comprise methylammonium (page 9, lines 11-14).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use methylammonium, as disclosed by Perez, in the perovskite material of modified Chaudhari, because the substitution amounts to the use of a functionally equivalent material in place of another and one of ordinary skill would have a reasonable expectation of success when using one material in place of the other based on the disclosure of Perez (page 7, lines 11-14).
Regarding claim 7, modified Chaudhari discloses all the claim limitations as set forth above.  
	Modified Chaudhari does not explicitly disclose wherein A is formamidinium.
Perez discloses a perovskite material and further discloses A may comprise formamidinium (page 7, lines 11-14).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use formamidinium, as disclosed by Perez, in the perovskite material of modified Chaudhari, because the substitution amounts to the use of a functionally equivalent material in place of another and one of ordinary skill would have a reasonable expectation of success when using one material in place of the other based on the disclosure of Perez (page 7, lines 11-14).
Claims 11-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Perez (WO 2016/198897) in view of Chaudhari (US 2016/0322167) and further in view of Temkin et al. ("Structural and optical properties of amorphous GexSn1-x alloys").
Regarding claims 11 and 23, Perez discloses a perovskite material having an organic cation (lines 11 and 12 of page 33), with A’0.5 and A”0.5 (A’ is cesium and A” is methylammonium (lines 11-16 of page 33) and a halogen ion (I3 - lines 1-9 of page 33).
Perez does not explicitly disclose Sn0.5 and Ge0.5.
	Chaudhari discloses a perovskite material including Sn and Ge ([0038] L21).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include GeSn, as disclosed by Chaudhari, in the perovskite material of Perez, in order to tune the bandgap (Chaudhari - [0038]).
	While modified Perez does disclose the Ge or GeSn is introduced and an entirely new bandgap is introduced (Chaudhari - [0038] L21-22), that some Sn left in the Ge film will in fact likely improve the perovskite layer (Chaudhari - [0037] L11), wherein said Ge or GeSn in said perovskite layer changes the bandgap (claim 12 of Chaudhari), and the molar ratios need to be determined through experimentation (Chaudhari - [0037] L32-33); modified Perez does not explicitly disclose Sn0.5 and Ge0.5.
	Temkin discloses GexSn1-x in the range x ≥ 0.5 and further discloses the average and the minimum optical gaps decrease with increasing Sn content, with the latter extrapolating to 0 at x approximately equal to zero (abstract).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the GeSn in the perovskite of modified Perez in the form of GexSn1-x where x ≥ 0.5, as disclosed by Temkin, because as taught by Temkin, the value for x affects the optical properties of the compound (Temkin - abstract L3; claims 12 of Chaudhari; Chaudhari [0038] L21-22).  Based on the teachings of Temkin, one of ordinary skill would have found it obvious to adjust x in GexSn1-x of modified Perez in order to achieve the desired optical properties (band gap).  It has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
	Regarding claim 12, modified Perez discloses all the claim limitations as set forth above.  Modified Perez further discloses A’ is cesium and A” is methylammonium (Perez - lines 11-13 of page 33).
	Regarding claim 13, modified Perez discloses all the claim limitations as set forth above.  Modified Perez further discloses X is iodide (Perez - line 6 of page 33).
	Regarding claim 14, modified Perez discloses all the claim limitations as set forth above.  Modified Perez further discloses A’ is rubidium and A” is methylammonium (Perez - lines 11-13 of page 33).
	Regarding claim 15, modified Perez discloses all the claim limitations as set forth above.  Modified Perez further discloses X is iodide (Perez - line 6 of page 33). 
	Regarding claim 16, modified Perez discloses all the claim limitations as set forth above.  Modified Perez further discloses A’ is cesium and A” is formamidinium (Perez - lines 11-13 of page 33).
	Regarding claim 17, modified Perez discloses all the claim limitations as set forth above.  Modified Perez further discloses X is iodide (Perez - line 6 of page 33).
	Regarding claim 18, modified Perez discloses all the claim limitations as set forth above.  Modified Perez further discloses A’ is rubidium and A” is formamidinium (Perez - lines 11-13 of page 33).
	Regarding claim 19, modified Perez discloses all the claim limitations as set forth above.  Modified Perez further discloses X is iodide (Perez - line 6 of page 33).
	Regarding claim 20, modified Perez discloses all the claim limitations as set forth above.  Modified Perez further discloses X is iodide (Perez - line 6 of page 33).
	Regarding claim 21, modified Perez discloses all the claim limitations as set forth above.  Modified Perez further discloses a photovoltaic cell comprising a substrate (Perez - Fig. 3c), an electron-transporting layer (Perez- 111 in Fig. 3c), an optical absorption material comprising the perovskite material (Perez - 113 in Fig. 3c), a hole-transporting material (Perez - 112 in Fig. 3c), and an electrode (Perez - 102 in Fig. 3c). 
Claims 1-3, 8-10, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhari (US 2016/0322167) in view of Chibane et al. ("Unusual structural and electronic properties of SnxGe1-x alloys").
Regarding claims 1-3, 8, and 22, Chaudhari discloses a perovskite material having the formula CsGeSnI3 (claim 10 of Chaudhari).
	While Chaudhari does disclose the Ge or GeSn is introduced and an entirely new bandgap is introduced ([0038] L21-22), that some Sn left in the Ge film will in fact likely improve the perovskite layer ([0037] L11), wherein said Ge or GeSn in said perovskite layer changes the bandgap (claim 12 of Chaudhari), and the molar ratios need to be determined through experimentation ([0037] L32-33); Chaudhari does not explicitly disclose Sn0.5 and Ge0.5.
	Chibane discloses GexSn1-x wherein x=0.5 (Figures 1 and 2) and further discloses optical properties (band gap bowing) dependent on the Sn molar fraction (Fig. 2).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the GeSn in the perovskite of Chaudhari such that x=0.5 in GexSn1-x, as disclosed by Chibane, because as taught by Chibane, the value for x affects the optical properties of the compound (Chibane - Figures 1 and 2; claims 12 of Chaudhari; Chaudhari [0038] L21-22).  Based on the teachings of Chibane, one of ordinary skill would have found it obvious to adjust x in GexSn1-x of modified Chaudhari in order to achieve the desired optical properties (band gap).  It has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
	Regarding claim 9, modified Chaudhari discloses all the claim limitations as set forth above.  Chaudhari further discloses wherein X is bromide ([0038] L8-9).
	Regarding claim 10, modified Chaudhari discloses all the claim limitations as set forth above.  Chaudhari further discloses a photovoltaic cell comprising a substrate (abstract L2-3), a blocking layer (textured oxide buffer layer – abstract L3), an optical absorption material comprising the perovskite material (abstract L5-6), a hole-transporting material ([0029] L24), and an electrode ([0030] L7-9).
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhari (US 2016/0322167) in view of Chibane et al. ("Unusual structural and electronic properties of SnxGe1-x alloys") as applied to claim 1 above, in view of Perez (WO 2016/198897).
Regarding claim 4, modified Chaudhari discloses all the claim limitations as set 
forth above.
Modified Chaudhari does not explicitly disclose wherein A is rubidium.
Perez discloses a perovskite material and further discloses A may comprise Rb+ (page 7, lines 11-14).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use rubidium, as disclosed by Perez, in the perovskite material of modified Chaudhari because the substitution amounts to the use of a functionally equivalent material in place of another and one of ordinary skill would have a reasonable expectation of success when using one material in place of the other based on the disclosure of Perez (page 7, lines 11-14).
	Regarding claim 5, modified Chaudhari discloses all the claim limitations as set forth above.  Modified Chaudhari further discloses wherein X is iodide (claim 10 of Chaudhari).
	Regarding claim 6, modified Chaudhari discloses all the claim limitations as set forth above.  
	Chaudhari does not explicitly disclose wherein A is methylammonium.
Perez discloses a perovskite material and further discloses A may comprise methylammonium (page 9, lines 11-14).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use methylammonium, as disclosed by Perez, in the perovskite material of modified Chaudhari because the substitution amounts to the use of a functionally equivalent material in place of another and one of ordinary skill would have a reasonable expectation of success when using one material in place of the other based on the disclosure of Perez (page 7, lines 11-14).
Regarding claim 7, modified Chaudhari discloses all the claim limitations as set forth above.  
	Chaudhari does not explicitly disclose wherein A is formamidinium.
Perez discloses a perovskite material and further discloses A may comprise formamidinium (page 7, lines 11-14).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use formamidinium, as disclosed by Perez, in the perovskite material of modified Chaudhari because the substitution amounts to the use of a functionally equivalent material in place of another and one of ordinary skill would have a reasonable expectation of success when using one material in place of the other based on the disclosure of Perez (page 7, lines 11-14).
Claims 11-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Perez (WO 2016/198897) in view of Chaudhari (US 2016/0322167) and further in view of Chibane et al. ("Unusual structural and electronic properties of SnxGe1-x alloys").
Regarding claims 11 and 23, Perez discloses a perovskite material having an organic cation (lines 11 and 12 of page 33), with A’0.5 and A”0.5 (A’ is cesium and A” is methylammonium (lines 11-16 of page 33) and a halogen ion (I3 - lines 1-9 of page 33).
Perez does not explicitly disclose Sn0.5 and Ge0.5.
	Chaudhari discloses a perovskite material including Sn and Ge ([0038] L21).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include GeSn, as disclosed by Chaudhari, in the perovskite material of Perez, in order to tune the bandgap (Chaudhari - [0038]).
	While Chaudhari does disclose the Ge or GeSn is introduced and an entirely new bandgap is introduced ([0038] L21-22), that some Sn left in the Ge film will in fact likely improve the perovskite layer ([0037] L11), wherein said Ge or GeSn in said perovskite layer changes the bandgap (claim 12 of Chaudhari), and the molar ratios need to be determined through experimentation ([0037] L32-33); modified Perez does not explicitly disclose Sn0.5 and Ge0.5.
	Chibane discloses GexSn1-x wherein x=0.5 (Figures 1 and 2) and further discloses optical properties (band gap bowing) dependent on the Sn molar fraction (Fig. 2).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the GeSn in the perovskite of modified Perez such that x=0.5 in GexSn1-x, as disclosed by Chibane, because as taught by Chibane, the value for x affects the optical properties of the compound (Chibane - Figures 1 and 2; claims 12 of Chaudhari; Chaudhari [0038] L21-22).  Based on the teachings of Chibane, one of ordinary skill would have found it obvious to adjust x in GexSn1-x of modified Chaudhari in order to achieve the desired optical properties (band gap).  It has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
	Regarding claim 12, modified Perez discloses all the claim limitations as set forth above.  Modified Perez further discloses A’ is cesium and A” is methylammonium (Perez - lines 11-13 of page 33).
	Regarding claim 13, modified Perez discloses all the claim limitations as set forth above.  Modified Perez further discloses X is iodide (Perez- line 6 of page 33).
	Regarding claim 14, modified Perez discloses all the claim limitations as set forth above.  Modified Perez further discloses A’ is rubidium and A” is methylammonium (Perez - lines 11-13 of page 33).
	Regarding claim 15, modified Perez discloses all the claim limitations as set forth above.  Modified Perez further discloses X is iodide (Perez - line 6 of page 33). 
	Regarding claim 16, modified Perez discloses all the claim limitations as set forth above.  Modified Perez further discloses A’ is cesium and A” is formamidinium (Perez - lines 11-13 of page 33).
	Regarding claim 17, modified Perez discloses all the claim limitations as set forth above.  Modified Perez further discloses X is iodide (Perez - line 6 of page 33).
	Regarding claim 18, modified Perez discloses all the claim limitations as set forth above.  Modified Perez further discloses A’ is rubidium and A” is formamidinium (Perez - lines 11-13 of page 33).
	Regarding claim 19, modified Perez discloses all the claim limitations as set forth above.  Modified Perez further discloses X is iodide (Perez - line 6 of page 33).
	Regarding claim 20, modified Perez discloses all the claim limitations as set forth above.  Modified Perez further discloses X is iodide (Perez - line 6 of page 33).
	Regarding claim 21, modified Perez discloses all the claim limitations as set forth above.  Modified Perez further discloses a photovoltaic cell comprising a substrate (Perez - Fig. 3c), an electron-transporting layer (Perez - 111 in Fig. 3c), an optical absorption material comprising the perovskite material (Perez - 113 in Fig. 3c), a hole-transporting material (Perez - 112 in Fig. 3c), and an electrode (Perez - 102 in Fig. 3c). 

Response to Arguments
Applicant's arguments filed 2/18/2021 have been fully considered but they are not persuasive. Specifically, applicant argues that the description in Chaudhari, such as in paragraphs [0037-0038], would lead one of skill in the art to interpret Chaudhari's CsGeSnI3 as a macroscopic/bulk composition corresponding to a combination of materials, none having the instantly claimed formula. Applicant further asserts that one of skill would interpret Chaudhari as disclosing or suggesting (i) a CsGeI3 material with Sn, if present, being a distinct Sn metal layer or as (ii) CsSnI3 physically inter-mixed with CsGeI3, or a surface layer thereof (i.e., combination of multiple materials, none of which individually being the atomically mixed material CsSnxGe1-xI3).
In response to applicant's argument, claim 10 of Chaudhari discloses CsGeSnI3. Additionally, paragraph [0037] of Chaudhari discloses a perovskite with GeSn at the metal "B" in lines 31 and 32. Chaudhari further discloses the molar ratios of these chemicals needs to be determined through experimentation in lines 32 and 33. Chaudhari further discloses Ge or GeSn is introduced and an entirely new bandgap is introduced in the last two lines of paragraph [0038], and wherein said Ge or GeSn in said perovskite layer changes the bandgap in claim 12. This description in Chaudhari is not consistent with interpretations (i) and (ii) in Applicant's Remarks.
Applicant argues that Temkin is concerned with amorphous GexSn1-x alloys, not a perovskite material comprising both Ge and Sn at the B sites of an ABX3 perovskite, and that the Office appears to mischaracterize the formula CsGeSnI3 in Chaudhari as requiring a GeSn compound, as evidence both by the citation of Temkin and the above emphasized portions of the Office's remarks regarding obviousness of a GeSn compound. 
In response to applicant's argument, claim 10 of Chaudhari discloses the perovskite layer is CsGeSnI3. Additionally, paragraph [0037] of Chaudhari discloses a perovskite with GeSn at the metal "B" in lines 31 and 32. Chaudhari further discloses the molar ratios of these chemicals needs to be determined through experimentation in lines 32 and 33. Chaudhari further discloses Ge or GeSn is introduced and an entirely new bandgap is introduced in the last two lines of paragraph [0038], and wherein said Ge or GeSn in said perovskite layer changes the bandgap in claim 12. 	Applicant further argues that it is critical to appreciate that GeSn compounds are not perovskite materials, in contrast to Chaudhari or the requirements of the instantly claimed invention.
As set forth in the response to applicant's argument above, claim 10 of Chaudhari discloses the perovskite layer is CsGeSnI3, therefore, applicant's argument that the CsGeSnI3 disclosed by Chaudhari is not a perovskite material is unpersuasive. Additionally, Chaudhari discloses paragraph [0037] of Chaudhari discloses a perovskite with GeSn at the metal "B" in lines 31 and 32
Applicant further argues that Temkin's GeSn compounds are amorphous and Chibane's GeSn compounds are cubic, and the structure-property relationship is a crucial focus for every material, and it is readily known by those of skill in the art that a material's crystal structure dictates its properties.
In response to applicant's argument, claim 10 of Chaudhari discloses the perovskite layer is CsGeSnI3, and paragraph [0037] of Chaudhari discloses a perovskite with GeSn at the metal "B" in lines 31 and 32. Chaudhari further discloses the molar ratios of these chemicals needs to be determined through experimentation in lines 32 and 33. Chaudhari further discloses Ge or GeSn is introduced and an entirely new bandgap is introduced in the last two lines of paragraph [0038], and wherein said Ge or GeSn in said perovskite layer changes the bandgap in claim 12. Chaudhari discloses the molar ratios need to be determined through experimentation, and also discloses GeSn changes the bandgap, therefore, discovering the optimum or workable ranges involves only routine skill in the art. Temkin and Chibane teach optical properties dependent on the Sn molar fraction, and one of ordinary skill would have found it obvious based on the teachings of Chaudhari, Temkin, and Chibane, to adjust the Sn mole fraction in the perovskite of Chaudhari in order to achieve the desired bandgap.
Applicant argues that Perez fails to provide any suggestion or predictability or guidance for optimization for one of skill to arrive at the specifically claimed material formula, particularly with respect to having A'0.5A"0.5, and one of ordinary skill is faced with a burden of undue experimentation to arrive at the claimed invention.
In response to applicant's argument, the use of GeSn in a perovskite is known as set forth above with regard to the disclosure of Chaudhari. GeSn is known to change the bandgap as set forth in Chaudhari. Chaudhari discloses the molar ratios of these chemicals needs to be determined through experimentation. And Temkin and Chibane disclose molar ratios of x=0.5. One of ordinary skill would have found it obvious, based on the teachings of Chaudhari, Temkin/Chibane to adjust x in GexSn1-x of Chaudhari in order to achieve the desired optical properties (band gap). It has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). The precise ratio of Ge to Sn would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed precise ratio of Ge to Sn cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the ratio of Ge to Sn in the perovskite material disclosed in Chaudhari to obtain the desired optical property (bandgap), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/           Primary Examiner, Art Unit 1726